EXHIBIT 10.1

 

October 13, 2004

 

Mr. Joe M. Scott

20 Belvedere Court

Richfield, CT  06877

 

Dear Joe,

 

It gives me great pleasure to confirm our offer to join what we believe is one
of the most successful and dynamic organizations in targeted advertising, media,
and marketing solutions. You have an extraordinary opportunity to participate in
the growth and challenge offered by Vertis, Inc. As you might imagine, this
opportunity provides a truly unique and rewarding experience for our staff, and
we believe that you will make an outstanding addition to the team.

 

Following are the terms of our offer:

 

1.               Specifically, you will join Vertis Inc. in the position of
Senior Vice President, Sales-North America.  In that capacity, you will report
to Herbert W. Moloney, III, Chief Operating Officer – North America.  In brief,
you are responsible for growing top line revenue for the North America
Operations.

 

2.               Your start date will be mutually determined, however we are
hoping that you will be able to join us on or before November 1, 2004.

 

3.               Your office will be located at 250 W. Pratt Street, Baltimore,
MD  21201.

 

4.               Your starting base salary will be $300,000 annualized.  This
will be distributed in an amount of $11,538 bi-weekly on Fridays.

 

5.               You will receive an automobile allowance of $990 per month or
$11,880 annually.

 

6.               You will participate in a Sales Executive Compensation Plan. 
The details of this Plan are outlined in greater detail in Attachment A to this
letter.  You understand that the amounts set forth in Attachment A are based
upon currently forecasted numbers for 2004 and growth assumptions that will be
refined and finalized as part of the 2005 budget process. Therefore, the numbers
and the incentive targets set forth in Attachment A are subject to change based
on the final budget process.  However, the methodology for calculating the
incentive shall not change.

 

7.               As an element of your compensation, the Company intends to
grant to you 5,000 shares of the Company’s restricted common stock under the
Vertis Holdings, Inc. equity plan, subject to approval by the Company’s Board of
Directors at it’s next meeting.  These shares of restricted stock will be
subject to the Company’s standard vesting provisions and restrictions on
transfer.  These provisions will be more fully set forth in a Restricted Stock
Agreement, to be entered into upon the award of the shares.

 

8.               If the Company terminates your employment for any reason other
than for Cause, then you will receive severance pay, in the form of payroll
continuation of your annual base salary as of your date of separation, for a
period of twelve (12) months, less all legally required deductions.  “Cause”
shall mean (i) gross negligence or willful misconduct by you in connection with
the performance of your duties that is materially injurious to the Company,
monetarily or otherwise, (ii) the conviction of you by a court of competent
jurisdiction for felony criminal conduct or (iii) material violation by you of
the non-disclosure of confidential information or non-solicitation provisions of
your Business Responsibility Agreement.

 

--------------------------------------------------------------------------------


 

9.               You will be eligible to participate in the company’s Deferred
Compensation Plan.  The details of this Plan will be provided to you by TBG
Financial.

 

10.         To assist you and your family transition to the Maryland area, the
company will provide you with a program of comprehensive relocation benefits. 
You will be forwarded the Executive Relocation Policy.

 

11.         Your performance will be reviewed annually. Merit increases will be
based on performance and in accordance with the company’s current policy and
procedures.

 

12.         You will be eligible for coverage under our group health, life
insurance and disability plans on the first day of the month following or
coinciding with your start date providing you have submitted a HIPAA certificate
from your previous employer.  Our health insurance plans provide coverage for
most medical, dental and vision expenses.  Several coverage options are
available allowing you to select the program that best meets your needs. 
Benefit brochures and more detailed and specific information will be provided to
you under separate cover.

 

13.         You will be eligible to participate in our 401K Plan within 15 days
of your hire date.  This program is administered by Putnam Investments, and you
will have an array of investment options from which to choose.

 

14.         You will be eligible immediately for all Vertis holidays, which are:

 

Thanksgiving Day

Day After Thanksgiving

Christmas Eve Day

Christmas Day

New Year’s Day

Memorial Day

Independence Day

Labor Day

 

As a senior member of management, your personal time off will be covered under
our Executive Leave policy, which provides you up to 4 weeks of compensated
leave yearly (leaves cannot be accumulated from year to year).  Your leaves will
need to be approved by me and coordinated with our company operations.

 

15.         Vertis requires that all employees take and pass a pre-employment
controlled substance screening prior to the beginning of employment. Therefore,
this offer is contingent upon the laboratory results of that test. Details
containing our testing procedures will be provided under separate cover.

 

16.         As appropriate for your position in senior management, this offer is
contingent upon the successful completion and results of comprehensive reference
and background checks.

 

Due to the highly sensitive nature of our business, we require all professional
and or management personnel to sign a Business Responsibility Agreement.

 

Additionally, federal requirements state that, at the time of your employment,
you must provide documentation establishing your identity and legal right to
work in the United States. Therefore, this offer is contingent on this
validation.

 

--------------------------------------------------------------------------------


 

 

We understand that you are not a party to any employment contract or agreement
which restricts your ability to devote the full range of your skills and
knowledge to Vertis Inc., or your right to engage in competition with your
present employer after the termination of your employment. If this understanding
is incorrect, please notify us immediately.  Accordingly, our offer is
contingent upon our receipt and review of any such agreement.

 

Furthermore, should you accept this offer; there is no expressed or implied
contract of employment between you and Vertis Inc. You will be employed for no
particular period of time; you have the right to terminate your employment at
any time for any reason, and the company has a similar right.

 

The terms of this offer of employment extended to you are outlined in this
letter and any additions or other changes must also be in writing.

 

Please acknowledge your receipt of this offer and agreement with the terms
outlined above by signing the attached copy of this letter and returning it to
me.

 

I am sure you realize that this position offers you the opportunity to enhance
your already considerable skills. I am certain you will find your new role
challenging, rewarding and satisfying. We look forward to having you on the
Vertis, Inc. team.

 

Sincerely,

 

/S/ Donald E. Roland

 

 

Donald E. Roland

President and Chief Executive Officer

 

 

Acknowledged:

/S/ Joe M. Scott

 

 

Date: 10/15/04

 

--------------------------------------------------------------------------------